                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

   THYSSENKRUPP PRESTA DANVILLE,
              LLC,

               Petitioner,
                                                  Case No. 19-mc-50863
                   v.
                                               U.S. DISTRICT COURT JUDGE
                                                  GERSHWIN A. DRAIN
   TFW INDUSTRIAL SUPPLY & CNC
          MACHINE, LLC,

            Respondent.
   ______________                   /

 OPINION AND ORDER DENYING RESPONDENT’S MOTION TO SET
 ASIDE JUDGMENT [#8] AND DENYING RESPONDENT’S MOTION TO
VACATE ARBITRATION AWARD AND RESPONSE IN OPPOSITION TO
        PETITION TO CONFIRM ARBITRATION AWARD [#9]

                                I. INTRODUCTION

      Presently before the Court is Respondent’s Motion to Set Aside Judgment

Based on Excusable Neglect and Respondent’s Application to Vacate Arbitration

Award. ECF Nos. 8, 9. Petitioner filed responses to each motion on August 30,

2019. ECF Nos. 11, 12. Respondent filed its replies on September 6, 2019. ECF

Nos. 14, 15.


      Upon review of the parties’ submissions, the Court concludes that oral

argument will not aid in the disposition of this matter. Therefore, the Court will

resolve the instant motion on the briefs. See E.D. Mich. L.R. § 7.1(f)(2). For the

                                        1
reasons discussed herein, the Court will DENY Respondent’s Motion to Set Aside

Judgment Based on Excusable Neglect [#8] and DENY Respondent’s Application

to Vacate Arbitration Award [#9].


                           II. FACTUAL BACKGROUND

      Petitioner Thyssenkrupp Presta Danville (“Presta”) commenced arbitration

against Respondent TFW Industrial Supply & CNC Machine (“TFW”) in December

2017. See ECF No. 1-5, PageID.54. Presta sought monetary damages for breach of

an automobile equipment supply contract. TFW filed a counter-complaint against

Presta with seven claims, including breach of contract and fraud.


      Less than a year after their original contract formation, TFW and Presta began

disagreeing about equipment prices as stated in the contract, subsequent

negotiations, and email communications. TFW attempted to negotiate a price above

the original contract amount, at times “threate[ning] to cease production to Presta

absent a price increase.” ECF No. 1-5, PageID.63. As a result, Presta sent TFW

multiple notices of breach and demands to cure. Additionally, the sole arbitrator in

this matter, Scott A. Wolfson, found that “testimony and documentary evidence also

established that TFW was under significant financial strain during the relevant time

period . . . .” Id. at PageID.66. This required Presta to pay various vendors and

suppliers on behalf of TFW to cover TFW’s production shortfalls.



                                         2
      The arbitrator found that Presta and TFW’s contract was “for a fixed price,

unambiguous, and integrated” with all terms in writing. ECF No. 1-5, PageID.69.

This included clear language that the parties were bound only by the terms of the

contract as written, so oral negotiations or agreements could not be considered.

Further, the arbitrator determined that Presta demonstrated by a preponderance of

the evidence that TFW breached contractual obligations and caused Presta to incur

significant costs. The arbitrator also found that TFW failed to carry its burden of

proving any of its seven counterclaims. Ultimately, on May 20, 2019, the arbitrator

found that Petitioner Presta was entitled to an award totaling $2,417,095.98. Id. at

PageID.88.


                         III. PROCEDURAL BACKGROUND

      Petitioner filed the instant action on June 7, 2019, seeking confirmation of this

arbitration award and entry of judgment pursuant to the Federal Arbitration Act

(“FAA”). ECF No. 1; 9 U.S.C. §§ 9, 13. Respondent was served on July 10, 2019

but failed to timely file its response. ECF No. 5, PageID.100. The Court therefore

presumed that Respondent had no objection to the Petition. Id. On August 7, 2019

the Court entered judgment confirming the award in favor of Petitioner and against

Respondent. ECF No. 7.


                                  IV. DISCUSSION

      A. Motion to Set Aside Judgment Based on Excusable Neglect

                                          3
      Rule 6 of the Federal Rules of Civil Procedure provides, “[w]hen an act may

or must be done within a specified time, the court may, for good cause, extend the

time on motion made after the time has expired if the party failed to act because of

excusable neglect.” Fed. R. Civ. P. 6(b)(1). Rule 60 further states, “[o]n motion and

just terms, the court may relieve a party or its legal representative from a final

judgment, order, or proceeding for . . . excusable neglect.” Fed. R. Civ. P. 60(b)(1).

In defining excusable neglect, the Supreme Court has specified four factors for

courts to consider: (1) the danger of prejudice to the nonmoving party, (2) the length

of the delay and its potential impact on judicial proceedings, (3) the reason for delay,

including whether it was within the reasonable control of the movant, and (4)

whether the movant acted within good faith. Pioneer Inv. Servs. Co. v. Brunswick

Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). The Sixth Circuit has “considered

excusable neglect in different contexts and repeatedly underscored that it is a

difficult standard to satisfy.” In re Edwards, 748 F. App'x 695, 698 (6th Cir.

2019) (citing Nicholson v. City of Warren, 467 F.3d 525, 526 (6th Cir.

2006) (“Excusable neglect has been held to be a strict standard which is met only in

extraordinary cases.”)).


      Petitioner timely filed to confirm the arbitration award within one year of the

award’s issuance. Respondent failed to file any response to the Petition to Confirm,

this Court’s Order, or this Court’s Judgments in favor of Petitioner until the present

                                           4
motions. In moving to set aside the Judgments, Respondent argues its delay was the

result of excusable neglect. Respondent states that a month and a half before the

award was issued, its paralegal’s husband died unexpectedly. Respondent explains

that this death caused unexpected disruptions in the paralegal and legal assistant’s

schedules, leading to the Respondent firm’s inadvertent failure to meet the award

confirmation response deadline. Ultimately, an email communication between

Petitioner and Respondent on August 16, 2019 put Respondent on notice that this

Court entered an Order confirming the award a week prior.


         1. The Danger of Prejudice to the Nonmoving Party and the Length
            of Delay and its Potential Impact on Judicial Proceedings

      Respondent TFW argues that setting aside this Court’s Order and allowing it

to file its Application to Vacate the Arbitration Award would not prejudice Petitioner

Presta. TFW filed its motion nearly one month after its original deadline and over

one week after this Court confirmed Presta’s award. The submission of these

untimely motions presents a risk of prejudice, as Presta must now expend time and

resources defending its award beyond the confirmation deadline.


      TFW also claims that the length of the delay will have a minimal impact on

judicial proceedings. The problem, however, is that TFW seeks to litigate issues

already examined by the Court when Presta submitted its award confirmation

application. The appropriate time to consider TFW’s arguments about the award

                                          5
was within the response filing deadline. Setting aside the earlier judgment would

delay the resolution of the case and impact the need for further judicial proceedings.

Even though the delay in litigation may be relatively small, a delay of even a few

months, coupled with the risk of prejudice, weighs against the moving party. See

Tri-Corner Investments LLC v. First Def. Int'l Grp., Inc., 361 F. App'x 629, 632 (6th

Cir. 2010). These two factors do not support a finding of excusable neglect.


         2. The Reason for Delay, Including Whether it was Within the
            Reasonable Control of the Movant

      Respondent states that the delay in submitting its response was unforeseeable,

arguing that its paralegal’s husband’s death on April 8, 2019 was an exigent

circumstance. Due to this unexpected death, Respondent did not calendar the

relevant deadline, July 22, 2019, to respond to the award confirmation petition.

Petitioner argues in response that, although the death was a tragic circumstance, this

was attorney error that does not amount to excusable neglect.


      The Court is persuaded by Petitioner’s argument. The Sixth Circuit has found

that “inadvertence . . . do[es] not usually constitute ‘excusable’ neglect.” Pioneer

Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. at 392. Respondent

conceded that at least three other individuals at Respondent’s firm, two of whom are

lawyers, could have caught the calendaring issue. This indicates that the mistake

was within the reasonable control of Respondent’s firm. While TFW experienced

                                          6
an inadvertent and unfortunate calendaring issue, these circumstances do not

constitute excusable neglect.


      Additionally, while Respondent requests that the client TFW is not punished

for the calendaring mistakes of its attorneys, the Supreme Court “has expressly

rejected such an argument.” Gohl v. Livonia Pub. Sch., No. 12-CV-15199, 2016 WL

2848421 (E.D. Mich. May 16, 2016) (citing Pioneer, 507 U.S. at 396 (“[C]lients

must be held accountable for the acts and omissions of their attorneys.”)). Supreme

Court and Sixth Circuit precedent weigh against finding excusable neglect for

Respondent under these circumstances.


         3. Acting Within Good Faith

      Finally, Respondent asserts that it acted in good faith throughout the relevant

period, as evidenced by its immediate submission of the present motions upon

discovery of the filing error. Further, Respondent claims that it has been diligently

attempting to find a Michigan attorney to represent the client or sponsor

Respondent’s attorney in this Court, further demonstrating its good faith efforts.

Petitioner does not dispute that Respondent acted in good faith, but states that this

factor alone is not enough to find excusable neglect.


      There is nothing here to suggest Respondent TFW has acted in bad faith. It is

evident that Respondent moved to remedy its mistake as soon as it was discovered.


                                         7
But Respondent must demonstrate more than just good faith to establish excusable

neglect, and it has not done so here. See, e.g., Tri-Corner Investments LLC v. First

Def. Int'l Grp., Inc., 361 F. App'x at 632.


      B. Application to Vacate Arbitration Award
      Section 9 of the Federal Arbitration Act states that confirmation is a summary

proceeding and the court must confirm the award where the award is not timely

vacated, modified or corrected. 9 U.S.C. § 9 (“the court must grant such an order

unless the award is vacated, modified, or corrected as prescribed in sections 10 and

11 of this title.”). Thus, the plain language of the FAA presumes that arbitration

awards will be confirmed, and it is well established that courts have a limited role in

confirming an arbitration award under the FAA. The parties have contracted for a

decision by arbitrators, not the Court. Shearson/Am. Exp., Inc. v. McMahon, 482

U.S. 220, 226 (1987) (holding that the FAA establishes a “federal policy favoring

arbitration . . . requiring that we rigorously enforce agreements to arbitrate.”); see

also Andersons, Inc. v. Horton Farms, Inc., 166 F.3d 308, 328 (6th Cir. 1998);

Shelby Cty. Health Care Corp. v. A.F.S.C.M.E., Local 1733, 967 F.2d 1091, 1094

(6th Cir. 1992) (“It is well established that courts should play only a limited role in

reviewing the decisions of arbitrators.”).


      The standard for judicial review of arbitration procedures is merely whether a

party to arbitration has been denied a fundamentally fair hearing. Nationwide Mut.

                                              8
Ins. Co. v. Home Ins. Co., 278 F.3d 621, 625 (6th Cir. 2002); see also Cooper v.

Morgan Keegan & Co., 109 F. App’x 756, 757 (6th Cir. 2004); Nat'l Post Office

Mailhandlers, Watchmen, Messengers and Group Leaders Div., Laborers Int'l

Union of N. Am., AFL-CIO v. United States Postal Serv., 751 F.2d 834, 841 (6th Cir.

1985). Accordingly, a trial court may not reconsider the merits of an award, even

when parties allege that the award rests on errors of fact. United Paperworkers Int'l

Union v. Misco, Inc., 484 U.S. 29, 36 (1987).


      The FAA also specifies that a judgment confirming an arbitration award is a

final judgment that “may be enforced as if it had been rendered in an action in the

court in which it is entered.” 9 U.S.C. § 13. After judgment, the award “can be

vacated only if the judgment can be [vacated], and to vacate the judgment an

adequate excuse must be shown for not having presented objections to the award

when the motion to confirm was heard.” The Hartbridge, 57 F.2d 672, 673 (2d Cir.

1932).


      Finally, “[a] federal court may vacate an arbitration award only in very limited

circumstances.” Nationwide Mut. Ins. Co. v. Home Ins. Co., 330 F.3d 843, 845 (6th

Cir. 2003). “Those circumstances include ‘where the arbitrators exceeded their

powers,’ 9 U.S.C. § 10(a)(4), and where the arbitrators act with ‘manifest disregard

for the law.’” Id. (quoting Dawahare v. Spencer, 210 F.3d 666, 669 (6th Cir. 2000)).


                                          9
      Here, the Court already determined the issue Respondent seeks to address

with the present application to vacate the award. While the application to confirm

was assumed to be unopposed at the time of judgment, the Court still considered

whether the factors under Sections 10 and 11 presented barriers to the award’s

confirmation. Upon an evaluation of the application, the Court explicitly found no

reason to vacate or modify the award under the FAA and therefore confirmed the

award. ECF No. 5, PageID.102; 9 U.S.C. §§ 10, 11. The Court’s position on this

matter has not changed. However, even if the Court had not already considered

award vacation, an evaluation of TFW’s newly presented arguments results in the

same conclusion.


      Specifically, Respondent seeks to vacate the award on five main issues: (1)

whether the arbitrator manifestly disregarded the law in awarding Presta damages

for breach of contract; (2) whether the arbitrator manifestly disregarded parol

evidence law in considering TFW’s defenses; (3) whether the arbitrator manifestly

disregarded TFW’s bad faith defense; (4) whether the arbitrator exceeded his

authority by concluding Presta did not commit fraud; and (5) whether the arbitrator

exceeded his authority by purportedly failing to issue a well-reasoned award. Each

of these claims will be evaluated under the applicable “manifest disregard” or

“exceeding authority” standards.



                                        10
          1. Manifest Disregard

      An arbitrator acts with manifest disregard if “(1) the applicable legal principle

is clearly defined and not subject to reasonable debate; and (2) the arbitrators refused

to heed that legal principle.” Dawahare, 210 F.3d at 669. “Thus, to find manifest

disregard a court must find two things: the relevant law must be clearly defined and

the arbitrator must have consciously chosen not to apply it.” Id.


      First, TFW argues that the arbitrator failed to apply the Uniform Commercial

Code (UCC) to the breach of contract issue. This failure, TFW claims, prohibited

the introduction of parol evidence related to “assurances of performance” that would

prove TFW did not anticipatorily breach the contract. ECF No. 9, PageID.192. It

does not appear that the arbitrator manifestly disregarded the law by not allowing

TFW’s parol evidence. The arbitrator made clear that the contract was unambiguous

and fully integrated as written, eliminating the need for parol evidence under the

UCC. As the Court must defer to the arbitrator’s factual findings, TFW failed to

provide any new arguments that indicate the arbitrator acted with a manifest

disregard of the law.


      Next, Respondent claims that the arbitrator disregarded parol evidence law in

its Breach of Oral Modification claim. This argument parallels the one made above

in the breach of contract issue. The arbitrator noted TFW’s modification claims, but


                                          11
ultimately found that, given the evidence, “Illinois law and the parties’ contract bars

TFW’s claim to an oral modification that was not reduced to writing and signed by

both parties.” ECF No. 1-5, PageID.77. The arbitrator further found that even if the

bar on oral modifications was not applicable, “there is no credible evidence that

anyone made any promise to TFW that was not incorporated into a written

agreement.” Id. The Court finds that while TFW’s oral modification claim was

rejected, mere rejection of an argument does not indicate that the arbitrator acted

with manifest disregard of parol evidence rules under the UCC.


      Additionally, TFW argues that the arbitrator manifestly disregarded its bad

faith defense to the breach of contract claim. Respondent states that the arbitrator

failed to address this defense entirely and cites to various evidence that purportedly

establishes a timeline of Presta’s bad faith. The detailed analysis within the award,

however, indicates that the arbitrator both heard and considered TFW’s claim

through all of the exhibits and testimony. The arbitrator explicitly found that TFW’s

attempts to establish this contested timeline resulted in “vague, and often

contradictory testimony” with “exhibits [that] do not support the statement[s].” ECF

No. 1-5, PageID.78.       As the Court cannot question merits determinations,

Respondents have failed to demonstrate here that the arbitrator acted with a manifest

disregard of clearly established law.



                                          12
          2. Exceeding Authority

      Another limited exception for award vacation under Section 10 of the FAA

includes “where the arbitrators exceeded their powers, or so imperfectly executed

them that a mutual, final, and definite award upon the subject matter submitted was

not made.” 9 U.S.C. § 10(a)(4). Under the FAA, the “burden of proving that the

arbitrators exceeded their authority is very great . . . .” Solvay Pharmaceuticals, Inc.

v. Duramed Pharmaceuticals, Inc., 442 F.3d 471, 476 (6th Cir. 2006). “The terms

of the contract define the powers of the arbitrator, and ‘as long as the arbitrator is

even arguably construing or applying the contract and acting within the scope of his

authority,’” a court should not overturn the arbitrator’s decision, even if there are

serious errors. Amerisure Mut. Ins. Co. v. Everest Reinsurance Co., 109 F. Supp. 3d

969, 985 (E.D. Mich. 2015) (quoting Solvay Pharmaceuticals, 442 F.3d at 476).


      Respondent’s first claim under this standard is that the arbitrator exceeded his

authority by concluding Presta did not commit fraud as alleged by TFW. There is

no evidence to suggest, however, that “the Arbitrator ignored the clear Illinois law

and evidence presented by Respondent.” ECF No. 9, PageID.183. To the contrary,

the arbitrator cites the exact case TFW highlights, Pressalite, before finding that

TFW did not meet the standard to allege fraudulent misrepresentations outside of the

contract. Pressalite Corp. v. Matsushita Elec. Corp. of Am., 2003 U.S. Dist. LEXIS

5600, at *20-21 (N.D. ILL. Apr. 3, 2003); see ECF No. 9, PageID.183; ECF No. 1-

                                          13
5, PageID.79. The Court may not question the arbitrator’s factual findings here, and

nothing indicates that the high standard to overturn the arbitrator’s decision has been

met for this issue.


       Finally, TFW argues that the arbitrator exceeded his authority by failing to

render a reasoned award, as all the arbitrator’s purported errors resulted in “an

egregious and manifest disregard of the law.” EFC No. 9, PageID.201. After review

of the arbitrator’s 36-page in-depth examination of both Presta and TFW’s claims,

there is no indication that the award is not well-reasoned. The Court is persuaded

that the arbitrator was “even arguably construing or applying the contract and acting

within the scope of his authority,” which precludes a finding that the arbitrator

exceeded his authority or acted with manifest disregard for the applicable law.

Amerisure, 109 F. Supp. 3d at 985. TFW’s arguments in its application must

therefore fail.


                                  V. CONCLUSION

       The Court maintains that it “finds no reason under 9 U.S.C. § 10 or § 11 to

vacate or modify the award” after consideration of Respondent’s untimely motions.

ECF No. 5, PageID.102. Consequently, the Court finds no reason to set aside the

judgment in favor of Petitioner or grant Respondent’s award vacation application.




                                          14
      For the reasons discussed herein, the Court will DENY Respondent’s Motion

to Set Aside Judgment Based on Excusable Neglect [#8] and DENY Respondent’s

Application to Vacate Arbitration Award [#9].


      IT IS SO ORDERED.

Dated:      October 31, 2019
                                             s/Gershwin A. Drain
                                             HON. GERSHWIN A. DRAIN
                                             United States District Court Judge



                          CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing document was mailed to the attorneys
of record on this date, October 31, 2019, by electronic and/or ordinary mail.

                                      s/Teresa McGovern
                                      Case Manager




                                        15
